DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claim 1 of U.S. Patent Application No. 17/650,742 (‘742 application) is non-provisionally rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,308,630 (‘630 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 11,308,630
Reference Claim
U.S. Patent Application No. 17/650,742 Conflicting Claim
Claim 1.  A system, comprising: 
     a first sensor configured to generate top-view 
images of at least a first portion of a space; and 
     a sensor client communicatively coupled to the first sensor, the sensor client configured to: 
      during an initial time interval: 
       receive one or more first top-view 
images generated 
by the first sensor; 
      detect one or more first contours in the one or more first top-view images; 
      determine first pixel coordinates corresponding to the detected first contours, wherein the 
first pixel coordinates correspond to regions of the top-view images generated by the first sensor to exclude during object tracking; and 


during a subsequent time interval after the initial time interval: 
     receive a second top-view image generated by the first sensor; 


     detect a second contour in the first top-view image; 
     determine 
second pixel coordinates corresponding to the detected second contour; 

      determine whether at least a threshold percentage of the second pixel coordinates overlap with the first pixel coordinates; 
      in response to determining that at least the threshold percentage of the second pixel coordinates overlap with the first pixel coordinates, do not determine a first pixel position 
for tracking the second contour; 
       and in response to determining that at least the threshold percentage of the second pixel coordinates do not overlap with the first pixel coordinates, determine the first pixel position 
for tracking 
the second contour.
Claim 1.   A system, comprising: 
     a first sensor configured to generate 

images of at least a first portion of a space; and 
     a sensor client communicatively coupled to the first sensor, the sensor client configured to: 
      determine, based at least in part on one or more images generated 
     during an initial time interval, 






first pixel coordinates corresponding to regions of the images generated 
by the first sensor to exclude during object tracking; and 
     determine, based at least in part on one or more images generated 
during a subsequent time interval after the initial time interval, 







second pixel coordinates corresponding to a first possible object 
in the space; 
      determine whether at least a threshold amount of the second pixel 
coordinates overlap with the first pixel coordinates; 
     in response to determining that at 
least the threshold amount of the 
second pixel coordinates overlap with the 
first pixel coordinates, do not determine a 
first position 
of the first possible object;
       and in response to determining that at least the threshold amount of the 
second pixel coordinates do not overlap 
with the first pixel coordinates, determine the first position 
of the 
first possible object.
Claim 10.  A method, comprising: 



during an initial time interval: 
     receiving
one or more first top-view images generated by a first sensor, the first sensor configured to generate top-view images of at least a first portion of a space; 
     detecting one or more first contours in the one or more first top-view images;   
     determining first pixel coordinates corresponding to the detected first contours, wherein the 
first pixel coordinates correspond to regions of the top-view images generated by the first sensor to exclude during object tracking; and 


during a subsequent time interval after the initial time interval: 
      receiving a second top-view image generated by the first sensor; 
      detecting a second contour in the first top-view image; 
      determining 
second pixel coordinates corresponding to the detected second contour; 
      determining whether at least a threshold percentage of the second pixel coordinates overlap with the first pixel coordinates; 
      in response to determining that at least the threshold percentage of the 
second pixel coordinates overlap with the first pixel coordinates, not determining a first pixel position 
for tracking 
the second contour; and 
     in response to determining that at least 
the threshold percentage of the second pixel coordinates do not overlap with the first pixel coordinates, determining the first pixel position 
for tracking 
the second contour.
Claim 10.  A method, comprising:   
     determining, based at least in part on 




one or more images of a first portion of a space generated by a first sensor 
during an initial time interval, 








first pixel coordinates corresponding to 
regions of the images generated 
by the first sensor to exclude during object tracking; 
      determining, based at least in part on one or more images generated by the first sensor during a subsequent time interval after the initial time interval, 





second pixel coordinates corresponding to a first possible object in the space; 
     determining whether at least a threshold amount of the second pixel coordinates overlap with the first pixel coordinates; 
      in response to determining that at least the threshold amount of the 
second pixel coordinates overlap with the first pixel coordinates, not determining a first position 
of 
the first possible object; and                        
     in response to determining that at least 
the threshold amount of the second 
pixel coordinates do not overlap with the first pixel coordinates, determining the first position 
of 
the first possible object.
Claim 19.  A device communicatively coupled to a first sensor, the first sensor configured to generate top-view images of at least a first portion of a space, the device configured to: 
      during an initial time interval: 
      receive one or more first top-view images generated by the first sensor; 
      detect one or more first contours in the one or more first top-view images; 
      determine first pixel coordinates corresponding to the detected first contours, wherein the 
first pixel coordinates correspond to regions of the top-view images generated by the first sensor to exclude during 

object tracking; and 


during a subsequent time interval after the initial time interval: 
     receive a second top-view image generated by the first sensor; 
      detect a second contour in the first top-view image; 
     determine 
second pixel coordinates corresponding to the detected second contour; 

      determine whether at least a threshold percentage of the second pixel coordinates overlap with the first pixel coordinates; 
      in response to determining that at least the threshold percentage of the 
second pixel coordinates overlap with the first pixel coordinates, do not determine a first pixel position 
for tracking 
the second contour; and  
      in response to determining that at least the threshold percentage of the second pixel coordinates do not overlap with the first pixel coordinates, 
determine the first pixel position for tracking the second contour.
Claim 19.  A device communicatively coupled to a first sensor, the first sensor configured to generate images of 
at least a first portion of a space, the device configured to: 
     determine, based at least in part on one or more images generated by the first sensor during the initial time interval, 





first pixel coordinates corresponding to regions of the images generated 
by the first sensor to exclude during 

object tracking; 
     determine, based at least in part on one or more images generated 
during a subsequent time interval after the initial time interval, 





second pixel coordinates corresponding to a first possible object 
in the space; 
     determine whether at least a threshold amount of the second pixel 
coordinates overlap with the first pixel coordinates; 
     in response to determining that at 
least the threshold amount of the 
second pixel coordinates overlap with the first pixel coordinates, do not determine a first position 
of 
the first possible object; and 
      in response to determining that at least the threshold amount of the 
second pixel coordinates do not overlap with the first pixel coordinates, 
determine the first position of 
the first possible object.




	Though the conflicting claims are not entirely identical, it is obvious from the side-by-side comparisons of the claim language in the table above that the terms in bold print portions are entirely identical in each claim; and the italicize-underlined bold print portions of the claims are obvious variations of one another.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized: “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim. 
 	Thus, in view of the table shown above and the findings of In re Vogel discussed above in mind, it is respectfully submitted that disclosures of '630 patent that provide support for the patent claims also provide support for the minor differences in the limitations of the claims of the ‘742 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 2-9, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                   12/8/2022
Primary Examiner               AU2644